 SOROBAN INCORPORATED445Soroban Incorporated,a subsidiary of Mohawk DataSciences CorporationandUnited Electrical, RadioandMachineWorkersofAmerica(UE),Petitioner.Case 12-RC-3291October30, 1969DECISION ON REVIEW AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn June 6, 1969, the Regional Director forRegion 12 issued a Decision and Direction ofElectionintheabove-entitledproceeding.'Thereafter, in accordance with the National LaborRelationsBoardRulesandRegulations,theEmployer filed a timely request for review of theRegional Director's Decision on the grounds,interalia,that in reaching his unit finding he madefindings of fact which are clearly erroneous on therecord. The Petitioner filed opposition thereto.On June 27, 1969, the National Labor RelationsBoard by telegraphic Order granted the request forreview and stayed the election pending decision onreview. Thereafter, the Petitioner and the Employerfiled briefs on reviewPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the entire record in thiscasewithrespecttothe issues under review,including the briefs on review, and makes thefollowing findings:The Petitioner requested a unit of all machineshop production and maintenance employees andtoolroom employees at the Employer's Palm Bay,Florida, plant. It indicated that it would be willingto proceed to an election if certain quality controlinspectorsandinventorycontroldispatchersassigned to the machine shop area were included inthe unit but disclaimed interest in any broader unit.Intervenor International Association of Machinists& Aerospace Workers, AFL-CIO, agreed with thePetitioner'sunitpositionandwaswillingtoparticipate in any election directed. The RegionalDirector found that the unit primarily sought is nota craft unit. However, he found that the machineshop and toolroom employees, together with thequalitycontroland inventory control employeesassignedtothemachine shop area, are afunctionally homogeneous group and constitute anappropriate unit. In its request for review, theEmployer asserts that its machine shop employeesare engaged in repetitive production operations andhave a close community of interest with other'On June 25,the Acting Regional Director issued an Order granting therequestof Intervenor InternationalUnion of Electrical,Radio andMachineWorkers,AFL-CIO-CLC, to withdrawits intervention and toremove its name from the ballotproduction employees assigned to assembly areas ofthe plant. It contends, therefore, that there is nobasisforfindingatraditionalmachine shopdepartmental unit herein and that the requested unitmust be broadened to encompass all production andmaintenance employees.At its Palm Bay plant the Employer is engaged inthe manufacture of peripheral computer equipment,such as card punches, card readers, tape punches,and tape readers. The plant is in a single buildingcomprising three wings to the rear and four in thefront,connected by a corridor. Production andmaintenance operations are under a director ofmanufacturing. Reporting directly to him are a shopsuperintendentwho is over the machine shop, asuperintendent of assembly who is over componentassembly and systems assembly, and a director ofmaterial who is over quality control and inventorycontrol.The toolroom has 9 employees (toolmakers andtoolandmodel-makers)under the immediatesupervision of a supervisor of tooling and methods.'There are about 101 employees (5 sheet metalmechanics,14metalfinishers,anunspecifiednumber of machinists of various classes, a cribattendant, a storage keeper, and 2 inventory controldispatchers) assigned to the machine shop which issubdivided into four departments; namely, grinding,mills, lathes,andmetal finishing.'The shop issupervised by a general foreman with the assistanceof four other foremen. Assigned to componentassembly are 35 assemblers classed as trainee, B, A,or lead, and an inventory control dispatcher. Systemsassembly has 47 employees: assemblers classed astrainee, B, A, or lead, wirers classed as B or A, andan inventory control dispatcher. Quality control,under a manager, has 25 employees, 10 of whom aremechanical inspectors assigned to the machine shopunder separate immediate supervision. Inventorycontrol,underaseparatesupervision,has 16production planners in addition to the 4 dispatcherswho, as above indicated, are assigned to theproduction areas which they service.Raw materials in the form of bar stock, castings,or piece parts are processed through inventorycontrol and stored in the machine shop area. Aswork orders are received and production programsprepared by production planners, the dispatchersmove the required materials to the appropriatedepartmentsformachiningoperations.Themachinists, aftermaking the necessary set up oftheirmachine tools, repeat the same operations onthe required number of parts.4 After the machiningof the parts is completed - and while it is inprogress- the work is inspected by the mechanical'It is not clear from the record whether this supervisor reports to theshop superintendent or directly to the director of manufacturing'This department does deburring,drill press work,and sheet metal workand is also called the bench area'A machinist may work on as many as 10 to IS work orders a day andthe quantity of parts required by each work order may vary widely179NLRB No. 74 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDinspectors stationed in the machine shop area Afterinspection, the parts are moved into storage or totheassembly areas (to component assembly formechanical assembly and to systems assembly foimarriage of electronic controls to the componentproducts). The product is then given final inspectionand is packed for shipment.The machinists in the machine shop, althoughskilled in the operation of the machine tools in thedepartment to which they are assigned, are notrequiredby the Employer to develop the skillsneeded to operate all the machine tools in the shop.There is no formal apprenticeship program. Anemployee progresses at his own rate. However, onthe average, a trainee or 3d class machinist mayacquire the skills needed for a machinist 1st class inabout 4 years. The Employer pays its machinistspecialists (higher rated than machinists 1st class)and its assemblers the same wage scale, and itconsiders their skill levels to be comparable.The machine shop contains the kinds of machinetoolsusuallyfound in such shops. Also, themachinists have personal tools ranging in value from$200 to $2,000-to-$3,000 and they work to closetolerances.We note, however, that the mechanicalassemblers also work to close tolerances and haveoccasion to use a drill press and a small lathelocated in their work areaUpon the foregoing and the entire record in thiscase, we are unable to conclude that the machinistsherein are required by the Employer to possess andexercisemachinist craft skills.Itappears, rather,because of the repetitive production machining theydo on the machine tools to which they are assigned,that they are production specialists, not craftsmenFurthermore, although the toolroom employees, themachine shop employees, the inventory control andquality control personnel assigned to the machineshop,performfunctionallyrelatedwork in aseparate area of the plant, we note that each ofthese four groups of employeesisina separateadministrative division of the Employer's operation,under separate immediate supervision.In thecircumstances,weconclude,contrarytotheRegionalDirector,thattheseemployees lackcohesiveness and do not have the substantial nucleusof craftsmen required for a traditional departmentalunit,and they do not therefore constitute anappropriateunitforpurposesofcollectivebargaining.'Accordingly, as the Petitioner indicated that it didnot seek an election in a unit broader than thatfound appropriate by the Regional Director, weshall dismiss its petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.'SeeHyster Company,106 NLRB 347The cases of StLouis CarCompany,108NLRB 1388, andGeneral RefractoriesCompany.117NLRB 81, relied on by the Regional Director,are,factuallydistinguishable